DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are canceled.
Claims 16-33 are newly added.
Claims 16-33 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,093,562.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-11 of U.S. Patent No. 11,093,562 can also be interpreted as claimed features as claimed in the claims 16-33 of the present application. 

With respect to claims 16-33, the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,093,562 in view of US PGPUB 2013/0110715 by Buchhop, US PGPUB 2012/0209768 by Nuzzi, and US PGPUB 2015/0052587 by O’Neill et al. (“O’Neill”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 11,093,562  with the teaching of Buchhop because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Buchhop would “assist in fraud detection or prevention” (Buchhop: at least ¶0025).
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 11,093,562  with the teaching of Nuzzi because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nuzzi would allow for the users or consumers to “restrict usage of an account to particular locations so that the account may only be used to make purchases in locations chosen by the account holder” (Nuzzi: at least ¶0009).
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 11,093,562  with the teaching of O’Neill because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of O’Neill would provide appropriate protection level in accordance with the security level of a user such as a cardholder in financial transactions (O’neill: at least ¶0005; “plurality of security levels include at least a first-tier security level and a second-tier security level. The second-tier security level requires additional authentication information as compared to the first-tier security level” and “applications may relate to financial and/or payment transactions. Thus, the data being accessed by a user may include financial data, banking data, or other data related to transactions performed by the user”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “the cell phone” at line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites “… and when where the first financial event occurred” at line 3 of the claim.  This limitation is incomprehensible.

Claim 22 recites “the cell phone” at line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites “… and when where the first financial event occurred” at line 4 of the claim.  This limitation is incomprehensible.

Claim 28 recites “the cell phone” at line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites “… and when where the first financial event occurred” at line 7 of the claim.  This limitation is incomprehensible.

Dependent Claims 17-21, 23-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as independent Claims 16, 22 and 28 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or
in public use, on sale, or otherwise available to the public before the effective
filing date of the claimed invention.

Claims 16, 19, 21-22, 25, 27-28, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2013/0110715 by Buchhop.

As to Claim 16, Buchhop teaches a method, comprising:
	receiving first financial transaction information of a first financial event, including a first transaction amount, where the first financial event occurred and when where the first financial event occurred and (Buchhop: at least ¶0025; “location and time of a customer attempting to make a first financial transaction is determined”);
	receiving second financial transaction data of a second financial event, including a second transaction amount, where the second financial event occurred and when the second financial event occurred (Buchhop: at least ¶0025; “make a second financial transaction, the location and time of the customer are again determined”) and;
	receiving cell phone data including location of the cell phone at specific times (Buchhop: at least ¶0022; “client mobile device may include self-locating capabilities, such as using global positioning system (GPS)”; ¶0028 also discloses “geographic location and the time of the transaction is stored”);
	first correlating the cell phone data with the first transaction to produce a first correlated event representing that the first financial transaction occurred in proximity to the cell phone (Buchhop: at least ¶0041; “a first transaction from client mobile device 102 corresponding to a particular banking customer is processed at 12 noon, and is determined to originate from Boston, Mass”, for example);
	second correlating the cell phone data with the second transaction to produce a second correlated event representing that the second financial transaction occurred in proximity to the cell phone (Buchhop: at least ¶0041; “One hour later, a second transaction presenting the same credentials is received from Los Angeles, Calif”, for example); and
	freezing the first financial transaction in response to at least the first and second correlated events occurring within a predetermined time frame (Buchhop: at least ¶0041; “such a transaction can be rejected or flagged for extra scrutiny using other fraud-prevention techniques”; note: a predetermined time frame can be any time frame).
	
Claim 22 (a non-transitory computer readable medium claim) corresponds in scope to Claim 16, and is similarly rejected.
Claim 28 (a system claim) corresponds in scope to Claim 16, and is similarly rejected.

As to Claim 19, Buchhop teach the method of claim 16, wherein the first and second financial transactions are credit card transactions using a credit card issued by a credit card issuer (Buchhop: at least ¶0010; “conduct an online banking transaction or an online credit card transaction”; ¶0017-0018 also disclose “user may perform certain financial transactions on those accounts” and “financial accounts may also include credit card accounts, such that the user is able to access his or her credit card from another website, which in turn interacts with bank system 104 to process a credit card transaction”).

	Claim 25 (a non-transitory computer readable medium claim) corresponds in scope to Claim 19, and is similarly rejected.
Claim 31 (a system claim) corresponds in scope to Claim 19, and is similarly rejected.

As to Claim 21, Buchhop teaches the method of claim 16, further comprising: the freezing is in response to at least the first and second correlated events representing that locations of the first and second transaction events are separated by a distance that is inconsistent with a time between the first and second transactions (Buchhop: at least ¶0041; “one hour later, a second transaction presenting the same credentials is received from Los Angeles, Calif., more than two thousand miles away” and “such a transaction can be rejected or flagged for extra scrutiny using other fraud-prevention techniques”; ¶0025 also disclose “determine whether it would be likely that the customer could have traveled between the two locations”).

Claim 27 (a non-transitory computer readable medium claim) corresponds in scope to Claim 21, and is similarly rejected.
Claim 33 (a system claim) corresponds in scope to Claim 21, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110715 by Buchhop in view of US PGPUB 2012/0209768 by Nuzzi.

As to Claim 17, Buchhop teaches the method of claim 16.

Buchhop does not explicitly disclose, but Nuzzi discloses further comprising: the first correlating is contingent upon the first transaction amount of the first financial event exceeding a minimum amount (Nuzzi: at least ¶0055; “determine that the Allow Transaction Up To An Amount rule 502c has been selected for a payment location restriction corresponding to a particular zip code” and “if the purchase amount is above the predetermined amount, the payment system will determine that the user is in an unauthorized user location”; ¶0040 also discloses “payment location restrictions applied to the account 102c to result in only transactions below a certain amount being allowed if the account is restricted”).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Nuzzi’s feature of the first correlating is contingent upon the first transaction amount of the first financial event exceeding a minimum amount (Nuzzi: at least ¶¶0040, 0055) with Buchhop’s method. 
The suggestion/motivation for doing so would have been to “restrict usage of an account to particular locations so that the account may only be used to make purchases in locations chosen by the account holder” (Nuzzi: at least ¶0009).
Claim 23 (a non-transitory computer readable medium claim) corresponds in scope to Claim 17, and is similarly rejected.
Claim 29 (a system claim) corresponds in scope to Claim 17, and is similarly rejected.

As to Claim 18, Buchhop teaches the method of claim 16.

	Buchhop does not explicitly disclose, but Nuzzi discloses further comprising: the second correlating is contingent upon the second transaction amount of the second financial event exceeding a minimum amount (Nuzzi: at least ¶0055; “determine that the Allow Transaction Up To An Amount rule 502c has been selected for a payment location restriction corresponding to a particular zip code” and “if the purchase amount is above the predetermined amount, the payment system will determine that the user is in an unauthorized user location”; ¶0040 also discloses “payment location restrictions applied to the account 102c to result in only transactions below a certain amount being allowed if the account is restricted”).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Nuzzi’s feature of the second correlating is contingent upon the second transaction amount of the second financial event exceeding a minimum amount (Nuzzi: at least ¶¶0040, 0055) with Buchhop’s method. 
	The suggestion/motivation for doing so would have been to “restrict usage of an account to particular locations so that the account may only be used to make purchases in locations chosen by the account holder” (Nuzzi: at least ¶0009).
	
	Claim 24 (a non-transitory computer readable medium claim) corresponds in scope to Claim 18, and is similarly rejected.
Claim 30 (a system claim) corresponds in scope to Claim 18, and is similarly rejected.

Claims 20, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110715 by Buchhop in view of US PGPUB 2015/0052587 by O’Neill et al. (“O’Neill”).

As to Claim 20, Buchhop teaches the method of claim 19.
	
Buchhop does not explicitly disclose, but O’neill discloses wherein: the credit card issuer maintains credit cards with at least first and second service tiers, the credit card being in one of the tiers (O’neill: at least ¶0060; “a user, such as cardholder 2”; ¶0068 also discloses “user account 610 is initially configured as having first-tier security level 622” and “second-tier security”); and
	executing an additional security protocol beyond the freezing in response to at least the first and second correlated events occurring within a predetermined time frame and the credit card being in the first tier (O’neill: at least ¶0068; “user is then prompted to enter additional information consistent with a second-tier security level”);
	wherein the executing an additional security protocol does not occur when the credit card is in the second tier (O’neill: at least ¶0068; “information associated with first-tier security level 622, such as an email address” and “on accessing a third-tier application 608, the user will likewise be prompted to enter additional information consistent with a third-tier security level”; note: a lower tier does not have security protocol of higher tier).

It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate O’neill’s features of wherein: the credit card issuer maintains credit cards with at least first and second service tiers, the credit card being in one of the tiers (O’neill: at least ¶¶0060, 0068); and
	executing an additional security protocol beyond the freezing in response to at least the first and second correlated events occurring within a predetermined time frame and the credit card being in the first tier (O’neill: at least ¶0068);
wherein the executing an additional security protocol does not occur when the credit card is in the second tier (O’neill: at least ¶0068) with Buchhop’s method. 
	The suggestion/motivation for doing so would have been to provide appropriate protection level in accordance with the security level of a user such as a cardholder in financial transactions (O’neill: at least ¶0005; “plurality of security levels include at least a first-tier security level and a second-tier security level. The second-tier security level requires additional authentication information as compared to the first-tier security level” and “applications may relate to financial and/or payment transactions. Thus, the data being accessed by a user may include financial data, banking data, or other data related to transactions performed by the user”).

	Claim 26 (a non-transitory computer readable medium claim) corresponds in scope to Claim 20, and is similarly rejected.
Claim 32 (a system claim) corresponds in scope to Claim 20, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
25 November 2022
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168